Exhibit 10(m)
THE SHERWIN-WILLIAMS COMPANY
2008 AMENDED AND RESTATED
EXECUTIVE LIFE INSURANCE PLAN
     The Sherwin-Williams Company, an Ohio corporation (the “Company”), on
behalf of itself and Participating Affiliates, hereby establishes this 2008
Amended and Restated Executive Life Insurance Plan (the “Plan”), effective
retroactive to January 1, 2004 to assure compliance with new securities and tax
laws and regulations. The Plan has been operated in good faith compliance with
and shall hereafter be interpreted in all respects to comply with final split
dollar regulations, applicable federal securities laws, Internal Revenue Code
Section 409A, to the extent applicable, and those provisions of the Employee
Retirement Income Security Act of 1974, as amended, applicable to a welfare
benefit plan maintained to provide life insurance benefits to a “select group of
management or highly compensated employees.” The purpose of the Plan is to
attract and retain high quality executives and to promote in key executives
increased efficiency and an interest in the successful operation of the Company.
Participation in this Plan is in lieu of participation in any other Company
sponsored group life insurance plan.
ARTICLE 1
Definitions
     1.1 Administrator shall mean the Compensation and Management Development
Committee or such other person or persons appointed by the Board of Directors of
the Company to administer the Plan pursuant to Article 7 of the Plan.
     1.2 Base Salary shall mean the Participant’s base annual salary excluding
incentive and discretionary bonuses and other non-regular forms of compensation,
before reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Company.
     1.3 Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 6 of the Plan.
     1.4 Class A Participant shall mean a Participant who has been designated by
the Administrator to participate in the Class A Participant Program pursuant to
Article 3.
     1.5 Class A Participant Program shall mean the collateral assignment loan
structure life insurance program provided to Class A Participants pursuant to
Article 3.
     1.6 Class B Participant shall mean a Participant who has been designated by
the Administrator to participate in the Class B Participant Program pursuant to
Article 4.
     1.7 Class B Participant Program shall mean the endorsement structure life
insurance program provided to Class B Participants pursuant to Article 4.
     1.8 Company shall mean The Sherwin-Williams Company except that where the
context requires, Company shall mean the Company or the Participating Affiliate
whichever is the employer of the Participant.

 



--------------------------------------------------------------------------------



 



     1.9 Collateral Assignment shall mean the Collateral Assignment Agreement
executed by a Class A Participant assigning the Policy to the Company as
collateral security for the return of the Cumulative Company Loan pursuant to
Article 3.
     1.10 Coverage Maturity Date unless otherwise specified in the Participant
Enrollment Form, the Coverage Maturity Date shall mean the later of the last day
of the sixth month commencing after the Participant’s Retirement or the
fifteenth (15th) anniversary date of the Policy (i.e. the end of the 15th Policy
year). The Coverage Maturity Date may be changed by amendment of the Participant
Enrollment Form only if such change complies with all requirements of IRC
Section 409A without the imposition of excise taxes.
     1.11 Cumulative Company Contribution shall mean the total cumulative
premiums actually paid on the Policy of a Class B Participant by the Company as
of the relevant date net of any loans or withdrawals from the Policy by the
Company and net of any amounts previously reimbursed to the Company by the
Participant.
     1.12 Cumulative Company Loan shall mean the total cumulative premiums
actually paid on the Policy of a Class A Participant by the Company as of the
relevant date net of any loans or withdrawals from the Policy by the Company and
net of any amounts previously reimbursed to the Company by the Participant.
     1.13 Disability shall mean that the Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. The
Administrator may require that the Participant submit evidence of such
qualification for disability benefits in order to determine the Disability of
the Participant under this Plan.
     1.14 Early Retirement Eligibility Date shall mean the date on which the
Participant has both attained age fifty-five (55) and completed at least twenty
(20) Years of Service.
     1.15 Economic Benefit Amount shall mean the value of the economic benefit
of the life insurance coverage provided to a Class B Participant under the Plan
as determined in the complete and sole discretion of the Administrator based on
Treasury regulations, rulings issued by the Internal Revenue Service and other
applicable authorities.
     1.16 Eligible Executive shall mean an executive of the Company or a
Participating Affiliate selected by the Administrator to be eligible to
participate in the Plan. The Administrator shall designate whether an Eligible
Executive is eligible to participate as either a Class A Participant or a
Class B Participant.
     1.17 ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended, as interpreted by regulations and applicable authorities promulgated
thereunder.

2



--------------------------------------------------------------------------------



 



     1.18 Imputed Interest shall mean the interest imputed to the Participant
under IRC Section 7872 by reason of the Cumulative Company Loan which shall be
based on the blended annual federal statutory short-term rate which is in effect
under IRC Section 1274(d) for the Plan Year for which the amount of forgone
interest is being determined, compounded annually.
     1.19 IRC shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.
     1.20 Normal Retirement Date shall mean the date on which the Participant
attains age sixty-five (65).
     1.21 Participant shall mean an Eligible Executive who has completed a
Participant Enrollment Form pursuant to Article 2 of the Plan and shall include
either a Class A Participant or a Class B Participant.
     1.22 Participant Enrollment Form shall mean the written agreement to
participate in the Plan submitted by a Participant to the Administrator pursuant
to Article 2 of the Plan which shall specify the class in which the Participant
shall participate in the Plan and the Coverage Maturity Date. The Participant
Enrollment From may only be amended by mutual agreement of the Company and the
Participant and in compliance with all requirements of IRC Section 409A, without
the imposition of excise taxes. For example, any amendment to change the
Coverage Maturity Date shall be made no less twelve (12) months prior to the
original Coverage Maturity Date and shall delay the Coverage Maturity Date by a
minimum of five (5) years.
     1.23 Participating Affiliate shall mean The Sherwin-Williams Automotive
Finishes Corporation and/or such other affiliate of the Company as may be
designated by the Administrator to participate in the Plan and which has adopted
the Plan and authorized the Administrator and The Sherwin-Williams Company to
act on it’s behalf in administration of the Plan, as provided in Section 8.2.
     1.24 Plan Year shall mean the calendar year.
     1.25 Policy shall mean the life insurance policy or policies insuring the
life of the Participant made subject to this Plan pursuant to Articles 3 or 4 of
the Plan.
     1.26 Retirement shall mean Termination of Employment on or after the
earlier of the Early Retirement Eligibility Date or the Normal Retirement Date.
     1.27 Target Death Benefit shall be based on a multiple of the Participant’s
approximate projected Base Salary specified on a Schedule A to this Plan. The
specified multiple and the approximation of Base Salary for this purpose may be
adjusted from time to time by amendment of Schedule A in the complete and sole
discretion of the Administrator.
     1.28 Termination of Employment shall mean the date of the cessation of the
Participant’s employment with the Company for any reason whatsoever, whether
voluntary or involuntary, including by reason of Retirement, Disability or
death. A transfer between the Company and a Participating Affiliate or among
Participating Affiliates shall not be considered a Termination of Employment.

3



--------------------------------------------------------------------------------



 



     1.29 Years of Service shall mean the cumulative consecutive years of
continuous full-time employment with the Company or a Participating Affiliate,
beginning on the date the Participant first began service with the Company or
Participating Affiliate, and counting each anniversary thereof.
ARTICLE 2
Participation
     2.1 Enrollment. An Eligible Executive shall enroll in the Plan by filing a
completed and fully executed Participant Enrollment Form and such other
insurance applications and forms as may be reasonably requested by the
Administrator. An Eligible Executive shall become a Participant in the Plan when
he or she is notified in writing that his or her participation in a particular
class of coverage has been approved by the Administrator and that insurance
coverage has been secured on his or her behalf.
     2.2 Insurability. Eligible Executives are not automatically entitled to the
insurance benefits provided under this Plan. Each Eligible executive must
satisfy the requirements for obtaining insurance and be issued a Policy before
he or she shall be covered (or coverage may be increased) under the Plan. The
Eligible Executive shall cooperate with the Company by furnishing any and all
information requested by the Administrator, in order to facilitate the payment
of benefits hereunder, taking such physical examinations as the Administrator
may deem necessary and taking such other actions as may be requested by the
Administrator. If the Eligible Executive refuses to so cooperate, the Company
shall have no further obligation to the Eligible Executive under the Plan. In
the event of the Eligible Executive’s suicide during the first two (2) years in
the Plan, or if the Eligible Executive makes any material misstatement of
information or non-disclosure of medical history, then no benefits shall be
payable to the Eligible Executive under the Plan, except that benefits may be
payable in a reduced amount in the sole discretion of the Administrator.
     2.3 Addition or Removal of Participants. The Administrator may, at any
time, in its discretion, designate additional Eligible Executives to participant
in the Plan or remove a Participant or class of Participants from eligibility to
participate in the Plan. The Administrator shall notify the Participant in
writing whenever a Participant is no longer eligible to participate in the Plan,
at which time (i) a Class A Participant shall have the right to repay the
Cumulative Company Loan and retain the Policy under the same terms and
conditions as if the Participant had experienced a Termination of Employment
under Section 3.6 of this Plan, and (ii) a Class B Participant shall have the
right to purchase the Policy for the net cash surrender value under the same
terms and conditions as if the Participant had experienced a Termination of
Employment under Section 4.6 of this Plan upon receipt of such notice. In the
event that a Class A Participant becomes eligible for the Class B Participant
Program, the Company shall purchase the Class A Participant’s Policy from the
Participant for its net cash surrender value in excess of the Cumulative Company
Loan as of the date of conversion and shall thereafter provide benefits to such
Participant through the Class B Participant Program under such terms and
conditions as may be specified in the new Participant Enrollment Form. A Class B
Participant shall not be eligible for conversion to the Class A Participant
Program.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
Class A Participant Life Insurance Program
     3.1 Policy. To provide the insurance benefits to Class A Participants under
the Plan, the Participant shall be issued one or more insurance policies
covering the life of the Participant (referred to together herein as the
“Policy”). The Class A Participant shall be the owner of the Policy and shall
hold all incidents of ownership therein. However, the Class A Participant shall
execute a Collateral Assignment of the Policy in favor of the Company, securing
to the Company, on a nonrecourse basis, the right to return of its Cumulative
Company Loan, and the Class A Participant’s ownership rights in the Policy shall
be subject to the terms of this Plan and the Collateral Assignment.
     3.2 Premiums. Prior to the earlier of (i) Termination of Employment, other
than by reason of Retirement or Disability, and (ii) the Coverage Maturity Date,
the Company shall pay premiums on the Policy each Plan Year reasonably
calculated to provide a death benefit under the Policy at least equal to the
Cumulative Company Loan plus the Target Death Benefit.
     3.3 Imputed Interest. The Company shall include in the Class A
Participant’s income for income tax purposes each year Imputed Interest on the
balance of the Cumulative Company Loan to the Class A Participant under the Plan
for such Plan Year.
     3.4 Policy Loans, Withdrawals, or Surrender. The Company shall have the
right to obtain loans or make withdrawals from the Policy of a Class A
Participant up to the amount of the Cumulative Company Loan so long as such
loans or withdrawals do not reduce the net cash value in the Policy below the
level required to provide a death benefit under the Policy at least equal to the
remaining Cumulative Company Loan plus the Target Death Benefit. The Class A
Participant shall have the right to obtain loans, make withdrawals or surrender
the Policy in connection with a termination event and after, or for the purposes
of, repayment of the Cumulative Company Loan.
     3.5 Death Benefit. In the event of a Class A Participant’s death prior to
release of the Policy and termination of this Plan and the Collateral
Assignment, the Company shall be entitled to receive a portion of the death
benefits payable under the Policy equal to the outstanding Cumulative Company
Loan. The balance of the death benefits payable from the Policy (if any) shall
be paid to the Beneficiary designated by the Participant.
     3.6 Termination of Employment. Upon a Class A Participant’s Termination of
Employment other than by reason of Retirement, Disability, or death the Company
shall be entitled to the return of its Cumulative Company Loan. The Company
shall withdraw its Cumulative Company Loan from the Policy and release the
Collateral Assignment, and thereafter the Participant shall be the sole owner of
the Policy and shall bear any and all costs of keeping the Policy in force.
     3.7 Retirement. In the event of a Class A Participant’s Retirement, the
Participant shall continue to be eligible to receive benefits under the Plan
(subject to Article 5). The Company shall have the discretion to withdraw its
Cumulative Company Loan from the Policy and release the Collateral Assignment at
such time as the Administrator determines in its

5



--------------------------------------------------------------------------------



 



complete and sole discretion that the cash value in the policy is sufficient to
maintain the Target Death Benefit, and thereafter the Participant shall be the
sole owner of the Policy and shall bear any and all costs of keeping the Policy
in force.
     3.8 Disability. In the event of a Class A Participant’s Disability prior to
the earlier of the Normal Retirement Date or the Early Retirement Eligibility
Date, the Participant shall continue to be eligible to receive benefits under
the Plan until the earlier of the Normal Retirement Date or the Early Retirement
Eligibility Date (subject to Article 5) and thereupon, the Participant shall
have the rights specified in Section 3.7. Notwithstanding the forgoing, if
Disability does not continue until the earlier of the Normal Retirement Date or
the Early Retirement Eligibility Date and the Participant does not return to
work with the Company or a Participating Affiliate, the cessation of Disability
shall be treated as a Termination of Employment under Section 3.6.
     3.9 Assignment. A Class A Participant may assign to one or more individuals
or trustees all or any part of the Participant’s right, title, claim, interest,
benefit and any other incidents of ownership in the Policy under the Plan,
provided that such assignment shall be subject to the terms and conditions of
the Plan.
ARTICLE 4
Class B Participant Life Insurance Program
     4.1 Policy. To provide the insurance benefits to a Class B Participant
under this Plan, the Company shall purchase one or more insurance policies
covering the life of the Class B Participant (referred to together herein as the
“Policy”). The Company shall be the owner of the Policy on the life of the
Class B Participant and shall hold all incidents of ownership therein. However,
the Company shall take such action as may be necessary to endorse to the Class B
Participant a portion of the death benefit under the Policy to provide the
benefits to which the Class B Participant is entitled under Article 4 of the
Plan. Prior to the Participant’s death, the Coverage Maturity Date or purchase
of the Policy by the Participant on termination of this Agreement, a Class B
Participant shall have no right, title or interest in the Policy or any cash
values in the Policy and the Policy shall remain, at all times, part of the
general assets of the Company, subject to the claims of its general creditors.
     4.2 Premiums. Prior to the earlier of (i) Termination of Employment, other
than by reason of Retirement or Disability, and (ii) the Coverage Maturity Date,
the Company shall pay premiums on the Policy each Plan Year reasonably
calculated to provide a death benefit under the Policy at least equal to the
Target Death Benefit.
     4.3 Economic Benefit. The Company shall include in the Class B
Participant’s income for income tax purposes each year the Economic Benefit of
the life insurance coverage provided to the Participant under the Plan.
     4.4 Policy Loans, Withdrawals, or Surrender. The Company shall have the
right to obtain loans or make withdrawals from the Policy on the life of a
Class B Participant or to surrender or exchange the Policy at all times prior to
the Class B Participant’s death, the

6



--------------------------------------------------------------------------------



 



Coverage Maturity Date or purchase of the Policy by the Participant on
termination of this Agreement.
     4.5 Death Benefit. In the event of a Class B Participant’s death prior to
termination of the Participant’s participation in the Plan, the designated
beneficiary of a Class B Participant shall be entitled to receive an amount
equal to the Target Death Benefit. The balance of the death benefits payable
from the Policy (if any) shall be paid to the Company.
     4.6 Termination of Employment. Upon a Class B Participant’s Termination of
Employment, other than be reason of Retirement, Disability or death, the Class B
Participant’s right to benefits under the Plan shall cease as of the date of
such Termination of Employment and the Company shall continue as the sole owner
of the Policy. The Class B Participant shall have the right to purchase the
Policy from the Company for an amount equal to the net cash surrender value of
the Policy or such other amount as may be reasonably agreed to by the parties.
     4.7 Retirement. In the event of a Class B Participant’s Retirement prior to
the Coverage Maturity Date, coverage under this Plan shall continue (subject to
Article 5) until the Coverage Maturity Date. Upon the Coverage Maturity Date, if
the Participant is still in the employ of the Company or has experienced a
Termination of Employment by reason of Retirement or Disability (as provided in
Section 4.8), the Company shall withdraw its Cumulative Company Contribution
from the Policy and transfer the Policy to the Participant. Thereafter the
Participant shall be the sole owner of the Policy and shall bear any and all
costs of keeping the Policy in force. Prior to such transfer, the Company shall
be the sole owner of the Policy which shall be part of the Company’s general
unsecured assets subject to the claims of general creditors as provided in
Section 4.1.
     4.8 Disability. In the event of a Class B Participant’s Disability prior to
the earlier of the Normal Retirement Date or the Early Retirement Eligibility
Date, the Participant shall continue to be eligible to receive benefits under
the Plan (subject to Article 5) until the earlier of the Normal Retirement Date
or the Early Retirement Eligibility Date and thereupon, the Participant shall
have the rights specified in Section 4.7. Notwithstanding the forgoing, if
Disability does not continue until the Normal Retirement Date or the Early
Retirement Eligibility Date and the Participant does not return to work with the
Company or a Participating Affiliate, the cessation of Disability shall be
treated as a Termination of Employment under Section 4.6.
     4.9 Assignment. A Class B Participant shall not assign all or any part of
the Participant’s right, title, claim, interest or benefit under the Plan except
under circumstances where such transfer is ignored for tax purposes and complies
with all applicable laws without the acceleration of income taxes or the
imposition of excise taxes.
ARTICLE 5
Amendment and Termination of Plan
     5.1 Amendment or Termination of Plan. The Company may, at any time, direct
the Administrator to amend or terminate the Plan and/or demand repayment of the
Cumulative Company Loan from any Class A Participant, except that any amendment
or termination of the Plan which would reduce the rights of a Participant under
the Plan or the Policy without the

7



--------------------------------------------------------------------------------



 



written consent of the Participant shall be treated, solely for the purpose of
this Plan, as a Termination of Employment other than by reason of Retirement,
Disability or death and the Participant shall have the rights specified in
Sections 3.6 and 4.6 as applicable under the same terms and conditions as if the
Participant had experienced a Termination of Employment as of the date of such
Plan termination. The Company shall not, with or without the written consent of
the Participant, terminate or amend the Plan in any manner which would violate
the provisions of IRC Section 409A, or any other applicable laws.
ARTICLE 6
Beneficiaries
     6.1 Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.
     6.2 Revision of Designation. The submission of a new Beneficiary
designation shall cancel all prior Beneficiary designations. Unless the
Participant has made an irrevocable designation or assignment, any finalized
divorce or marriage (other than a common law marriage) of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
Executive’s Beneficiary designation, unless in the case of divorce, the previous
spouse was not designated as Beneficiary and unless in the case of marriage, the
new spouse has previously been designated as Beneficiary.
     6.3 Absence of Valid Designation. If the Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary dies prior to complete distribution of
the Policy proceeds, then the Administrator shall direct the distribution of
such benefits to the Participant’s estate or, in the case of assignment, to the
assignee.
ARTICLE 7
Administration/Claims Procedures
     7.1 Administration. The Plan will be administered by the Administrator,
which shall have the exclusive right and full discretion (i) to interpret the
Plan, (ii) to decide any and all matters arising hereunder (including the right
to remedy possible ambiguities, inconsistencies, or admissions), (iii) to
delegate responsibility to agents or service providers, (iv) to make, amend and
rescind such rules as it deems necessary for the proper administration of the
Plan and (v) to make all other determinations necessary or advisable for the
administration of the Plan, including determinations regarding eligibility for
benefits payable under the Plan. All interpretations of the Administrator with
respect to any matter hereunder shall be final, conclusive and binding on all
persons affected thereby. No member of the Administrator shall be liable for any
determination, decision, or action made in good faith with respect to the Plan.
The Company will indemnify and hold harmless the members of the Administrator
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection

8



--------------------------------------------------------------------------------



 



with the performance of such persons’ duties, responsibilities, and obligations
under the Plan, other than such liabilities, costs, and expenses as may result
from the bad faith, willful misconduct, or criminal acts of such persons.
     7.2 Notice of Right to Claim Benefits. The Administrator shall be the
“named fiduciary” and the Administrator or its appointed agent shall notify the
Participant and, where appropriate, the Beneficiary, of a right to claim
benefits under the Plan, shall make forms available for filing of such claims,
and shall provide the name of the person or persons with whom such claim should
be filed.
     7.3 Claims Procedures. Any Participant, former Participant or Beneficiary
may file a written claim with the Administrative Committee setting forth the
nature of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit. The Administrative Committee shall determine the
validity of the claim and communicate a decision to the claimant promptly and,
in any event, not later than ninety (90) days after receipt of the claim by the
Administrative Committee. The claim may be deemed by the claimant to have been
approved in the event a decision is not furnished to the claimant within such
ninety (90) day period. If additional information is necessary to make a
determination on a claim, the claimant shall be advised of the need for such
additional information within forty-five (45) days after the date of the claim.
The claimant shall have up to one hundred eighty (180) days to supplement the
claim information, and the claimant shall be advised of the decision on the
claim within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred eighty (180) day period.
Every claim for benefits which is denied shall be denied by written notice
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the denial, (ii) specific reference to any
provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (iii) description of any
additional material or information that is necessary to process the claim, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim (including applicable time limits and a statement of the claimant’s right
submit the claim to binding arbitration following an adverse determination on
review).
     7.4 Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrative Committee and shall be a full and fair review. The claimant shall
have the right to review all pertinent documents. The Administrative Committee
shall issue a decision not later than sixty (60) days after the receipt of a
request for review from a claimant unless special circumstances, such as the
need to hold a hearing, require a longer period of time, in which case a
decision shall be rendered as soon as possible but not later than one hundred
twenty (120) days after the receipt of the claimant’s request for review. The
decision on review shall be in writing and shall include specific reasons for
the decision written in a manner calculated to be understood by the claimant
with specific reference to any provisions of the Plan on which the decision is
based.

9



--------------------------------------------------------------------------------



 



ARTICLE 8
Miscellaneous
     8.1 Successors of the Company. The rights and obligations of the Company
and any Participating Affiliate under the Plan shall inure to the benefit of,
and shall be binding upon, the successors and assigns of the Company or such
Participating Affiliate.
     8.2 Adoption by Participating Affiliates. The Administrator may authorize
any subsidiary or affiliate of the Company to adopt the Plan and become a
Participating Affiliate. In order to become a Participating Affiliate, such
entity shall deliver to the Administrator a corporate resolution evidencing
adoption of the Plan by the Board of Directors of the Participating Affiliate.
Each Participating Affiliate, by adopting the Plan agrees to comply with any
requirements of the Administrator with respect to administration of the plan and
authorizes the Administrator and/or The Sherwin-Williams Company to act as its
agent in all transactions in which the Administrator believes such agency will
facilitate administration of the Plan including amendment or termination of the
Plan. A Participating Affiliate may independently terminate its participation in
the Plan under the same terms and conditions provided in Article 5.
     8.3 Tax Liability and Withholding. The Participant shall make appropriate
arrangements with the Administrator for satisfaction of any federal, state or
local income tax withholding requirements and Social Security or other employee
tax requirements applicable to the provision or payment of benefits under the
Plan. If no other arrangements are made, the Administrator may provide, at its
discretion, for such withholding and tax payments as may be required through the
reduction of other amounts payable to the Participant.
     8.4 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continued employment with the Company or any
Participating Affiliate.
     8.5 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
     8.6 Captions. The captions of the articles and paragraphs of the Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.
     8.7 Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.
     8.8 Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by the Participant.
     8.9 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent

10



--------------------------------------------------------------------------------



 



by registered or certified mail, in the case of the Company or a Participating
Affiliate, to the principal office of the Company, directed to the attention of
the Administrator, and in the case of the Participant, to the last known address
of the Participant indicated on the employment records of the Company. Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.
     8.10 Notice to Insurance Company. The Administrator shall be responsible
for notifying the life insurance company which issues the Policy of any changes
in the ownership rights and interests of the Participant and the Company and of
any changes in the Beneficiary to receive death benefits under the Policy, and
the life insurance company shall be entitled to rely upon such notification
received from the Administrator.
     8.11 ERISA Plan. The Plan is intended to qualify as a welfare benefit plan
covered by Title I of ERISA. To the extent any part of the Plan is determined to
constitute pension or deferred compensation benefits, such benefits shall at all
times remain unfunded, unsecured benefits maintained primarily for a select
group of “management or highly compensated employees” within the meaning of
Sections 201, 301 and 401 of ERISA and therefore to be exempt from Parts 2, 3
and 4 of Title I of ERISA.
     8.12 Applicable Law. In the event any provision of, or legal issue relating
to, this Plan is not fully preempted by ERISA, such issue or provision shall be
governed by the laws of the State of Ohio.
     8.13 Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures
hereunder shall be settled by arbitration in accordance with the applicable
Employment Dispute Resolution Rules of the American Arbitration Association in
the state of Ohio. Notice of demand for arbitration shall be made in writing to
the opposing party and to the American Arbitration Association within a
reasonable time after the claim, dispute or other matter in question has arisen.
In no event shall a demand for arbitration be made after the date when the
applicable statute of limitations would bar the institution of a legal or
equitable proceeding based on such claim, dispute or other matter in question.
The decision of the arbitrators shall be final and may be enforced in any court
of competent jurisdiction. The arbitrators may award reasonable fees and
expenses to the prevailing party in any dispute hereunder and shall award
reasonable fees and expenses in the event that the arbitrators find that the
losing party acted in bad faith or with intent to harass, hinder or delay the
prevailing party in the exercise of its rights in connection with the matter
under dispute.
          IN WITNESS WHEREOF, the Company has caused this Plan to be executed
this 10th day of December, 2008.

            THE SHERWIN-WILLIAMS COMPANY

      By:   /s/ Thomas E. Hopkins         Its: Senior Vice President — Human
Resources           

11



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TARGET DEATH BENEFIT

          SWMIP Level   Pre-Retirement   Post Retirement  
I
  1.5 X Base Salary   0.75 X Base Salary
II
  3.0 X Base Salary   1.75 X Base Salary
III
  3.5 X Base Salary   2.0 X Base Salary
IV
  4.0 X Base Salary   2.5 X Base Salary
V
  4.0 X Base Salary   2.5 X Base Salary

12